DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Argument
Applicant argues that neither Forbes nor Naganuma, disclose or suggest administering budesonide twice a day for 12 weeks.
Argues claim 24 of Forbes shows that the incidence of headaches is lower in the Forbes 6-week treatment, as compared to BID for 6 weeks or QD for 8 weeks. Applicant further argue that in view of this, a medical clinician would be led away from increasing the Forbes 6-week treatment period to avoid unwanted side effects.
Applicant argue “paragraph 150 of Forbes discloses, “[S]urprisingly, budesonide foam administered with less drug load over the course of treatment or decrease in the exposure time over the course of treatment led to a reduction in the side effects and greater efficacy.” This is contrary to the presently claimed methods wherein budesonide BID is administered for an entire 12-week period. There is no suggestion in the cited references that increasing the Forbes 6-week treatment (i.e., 2 mg budesonide BID for 2-weeks, followed by 2 mg budesonide QD for 4-weeks) to 12-weeks would have been desirable for any reason. “ 
The Examiner reiterates,


/ALTON N PRYOR/           Primary Examiner, Art Unit 1616